Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2017

                                    No. 04-17-00028-CV

                               John Shelby BRITTINGHAM,
                                         Appellant

                                             v.

Rodrigo MIRABENT Individually and Derivatively on Behalf of Beyond Contact Centers LLC,
                                     Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-13172
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       The appellees’ motion for extension of time to file brief is hereby GRANTED. Time is
extended to May 9, 2017.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court